Citation Nr: 1723226	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-40 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rating for service-connected degenerative arthritis of the thoracic spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to February 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent rating for the Veteran's disability of the thoracic spine, and from a July 2013 rating decision of the VARO in Houston, Texas, which denied a TDIU.  

The instant matters were previously before the Board in October 2014, at which time they were remanded for further development, to include providing the Veteran with a medical examination to evaluate the severity of his service-connected thoracic spine disability.  Upon completion of the development, the RO issued an August 2016 rating decision, wherein the Veteran was awarded service connection for radiculopathy of the left lower extremity secondary to the service-connected thoracic spine disability.  A 10 percent disability rating was assigned, effective from June 7, 2010.  In October 2016, the Veteran filed a notice of disagreement, which, after clarification from the Veteran, was determined to be an NOD as to the evaluation assigned for radiculopathy of the left lower extremity.  In November 2016, the RO issued a statement of the case (SOC) addressing entitlement to a higher initial rating for radiculopathy of the left lower extremity.  The Veteran did not thereafter timely perfect an appeal of that issue.  Accordingly, that matter is not currently before the Board.

Also, in October 2016, the RO issued a supplemental SOC (SSOC) continuing the denial of a rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the thoracic spine and of a TDIU.  Those matters were thereafter returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim for a higher rating for his thoracic spine disability was remanded for him to be afforded a VA examination to determine the current severity of that disability.  The issue of entitlement to a TDIU was remanded as intertwined with the increased rating matter.  A review of the record shows that on remand, the Veteran was examined in August 2016.  The report of that examination shows that the examiner conducted a review of the record and a physical examination of the Veteran.  Notably, although the examiner indicated objective evidence of pain with motion, the examiner made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  

Further, although the examiner indicated no evidence of pain with weight bearing, the Board cannot discern from the report of the August 2016 VA examination whether the Veteran's spine was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2016); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities").  Given these inadequacies, the Board finds it necessary to again remand the increased rating claim for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected disability of the thoracic spine.

Regarding the issue of entitlement to a TDIU, that matter is intertwined with the increased rating matter and adjudication will be deferred until the increased rating issue is adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all relevant VA treatment records dated since December 2015 are associated with the Veteran's claims folder.

2.  Schedule the Veteran for an examination in connection with his claim for an increased rating for his service-connected thoracic spine disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should be asked to provide a complete assessment of the severity of the Veteran's degenerative arthritis of the thoracic spine.  Specifically, the examiner should report the ranges of motion for the thoracolumbar spine.  This should include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's thoracic spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  The Board recognizes that this may call for some speculation on the part of the examiner and the examiner is requested to engage in such speculation based on his or her expertise as a medical professional and in consideration of the Veteran's lay testimony regarding additional functional limitations.

Also, if pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  In readjudicating the Veteran's increased rating claims, the AOJ should also consider the potential applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




